 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10       UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00297-SKO

11                          Plaintiff,
                                                             ORDER ON DEFENDANT’S LORENZO
12                                                           AMADOR’S MOTION FOR FURTHER
                  v.                                         DISCOVERY AND INSPECTION
13
                                                             (Docs. 217, 218)
14       LORENZO AMADOR et al.,
                                                             ORDER ON DEFENDANT’S MOTION
15                          Defendants.
         _____________________________________/
16

17

18           On November 4, 2019, the Court conducted a hearing on Defendant Lorenzo Amador’s

19 Motion for Discovery and Inspection, Doc. 217 (Discovery Motion), and Defendant’s Motion for

20 Identification of Acts to be Offered as “RICO” Evidence and for Notice of Other Acts Evidence
                       1
21 Under Rule 404(b)(2) , Doc. 218 (RICO and Other Acts Motion).

22           As set forth on the record, the Court rules on the motions as follow:

23           A.        Discovery Motion

24           1.        Request for Unredacted Wiretap Affidavits

25           The parties have resolved this request with the exception of the identity and location of

26 victims and percipient witnesses to the alleged crimes. (Doc. 217.) The identity and location of
27
     1
28    Defendants Denis Barrera-Palma, Mario Alexander Garcia, Francisco Lizano, Denis Rodolfo Alfaro-Torres, Edgar
     Torres-Amador and Christian Hidalgo filed joinders in this motion.
 1 victims and percipient witnesses to the alleged crimes shall be provided by the government to the

 2 extent such disclosure is required pursuant Rule 16 of the Federal Rules of Criminal Procedure.

 3 Any motion to discover the identity of informants shall be heard by the assigned Judge. See Local

 4 Rules of the United States District Court for the Eastern District of California (L.R.) 302(b)(1),

 5 430.1(b).

 6          2.      Request for Re-Surveillance Notes to Verify Phone Use
 7          This request is denied. It does not fall within the government’s required disclosures under
 8 Rule 16 of the Federal Rules of Criminal Procedure and Defendant has provided no authority for

 9 the production of this information at this time.

10          3.      Request for Photo Lineups
11          The government states that it has provided Defendant with photo lineups consistent with the
12 requirements of Rule 16. The parties shall meet and confer to address any chain of custody issues

13 by November 15, 2019.

14          4.      Request for Cell Site Information
15            The government has complied with this request.
16          B.      “RICO” and Other Acts Motion
17          The Court ordered the parties to meet and confer to arrive at a mutually agreeable date for
18 the production of this evidence pursuant to the “reasonable notice” requirement of Rule 404(b)(2).

19 If the parties are unable to do so, the Court will set a production date at the status conference set

20 for November 18, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:        November 12, 2019                              /s/   Sheila K. Oberto             .
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
     d70o4d
27

28

                                                        2
